Citation Nr: 0801607	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  97-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an effective date prior to June 20, 1996, 
for the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD).  

2.	Entitlement to an effective date prior to June 20, 1996, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU).  

3.	Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter
ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  The Court of Appeals for Veterans Claims (Court) 
remanded this matter to the Board in April 2007.  

The issue of entitlement to SMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran displayed near severe impairment from PTSD 
from September 1990.  

2.	The veteran's revealed substantial deterioration from PTSD 
at the VA psychiatric examination on February 17, 1993.

3.    The veteran was employed from September 14, 1990, 
through February 17, 1993.

CONCLUSIONS OF LAW

1.	The criteria for an effective date of September 14, 1990, 
for the grant of a 70 percent schedular rating for PTSD have 
been approximated.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 9411.

2.	The criteria for an effective date of  February 17, 1993, 
for the grant of a 100 percent schedular rating for PTSD have 
been approximated.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 19.25, 19.33, 19.34, Diagnostic Code 9411.

3.	The criteria for an effective date before June 20, 1996, 
for the grant of a TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 4.14, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

In the joint motion of March 2007, the parties tacitly, if 
not expressly, concluded that the claim of  September 1990 
remained pending.  There appear to be two bases for that 
conclusion.  The first is that the veteran was never properly 
informed of what he had to do in order to effect an appeal to 
the January 1991 rating decision and that, accordingly, the 
original proceeding has stayed open.  An alternative theory 
is that the RO in effect initially chose not to close the 
appeal and was estopped to later declare the appeal untimely.  
The motion was granted by the Clerk of the Court.  Although 
technically the doctrine of the law of the case may not apply 
to this appeal, it would seem nonetheless that the analysis 
set forth in the joint motion should be accorded considerable 
deference.   Adopting the jurisdictional analysis articulated 
in the joint motion, the Board finds that the appeal has 
remained pending from the outset.


In this matter, the Board finds that the "date of receipt" 
of the claim currently pending is September 14, 1990.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  That is the day on 
which the veteran maintained entitlement to service 
connection for PTSD.  That claim remains in pending appellate 
status based on the veteran's substantive appeal filed in an 
April 1992 VA Form I-9.  Though the record indicates that 
that appeal may have been untimely, the Board notes that VA 
nevertheless ratified that April 1992 appeal.  Indeed, in an 
April 1992 letter to the veteran, the RO submitted the VA 
Form I-9, and encouraged the veteran to submit that document 
if the veteran wanted to continue his appeal of the January 
1991 rating decision.  That rating decision - which responded 
to the September 1990 service connection claim for PTSD - 
granted service connection for PTSD.  

Before November 1996, a 100 percent rating was warranted for 
PTSD where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD was warranted where the ability 
to establish or maintain effective of favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation for PTSD was warranted 
where the social and industrial adaptability was considerably 
impaired.  38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7. 1996).  The earlier version of the 
regulation is for application.

It seems clear in retrospect that the veteran was underrated 
from September 1990.  No higher rating can be awarded before 
September 14, 1990 because that was the date of the claim for 
service connection, and a rating may not be assigned earlier 
than such date except under circumstances not present here.  
The period, therefore, at issue began September 14, 1990, and 
continued through June 19, 1996.  Again,  viewed 
retrospectively, it is difficult to conclude other than that 
the veteran's symptoms in March 1994 were broad and profound 
.(e.g., GAF score of forty).   His status at the March 1994 
interview plainly was compatible with total impairment.  In 
addition, although  his symptoms in February 1993 were less 
intense, it seems reasonable to conclude that at that 
juncture an unmistakable downturn in his condition had 
commenced.

Before February 17, 1993, however, the veteran was 
essentially continually employed even though his work history 
plainly was rocky during this interval.  In addition, the 
diagnostic conclusions tended to downplay his PTSD whereas 
the complaints and findings suggested more serious 
psychiatric disability.  This is a very close call but the 
veteran's disease probably came very near to severely 
disabling from September 14, 1990.  

The veteran may not receive a TDIU for the period commencing 
February 17, 1993, because of his receipt of a total 
scheduler evaluation from that date.   Before February 17, 
1993,  he was working,, and a TDIU is inappropriate for an 
individual gainfully employed. 


ORDER

1.	Entitlement to an effective date of February 17, 1993, for 
the assignment of a 100 percent evaluation for PTSD is 
granted.     

2.	Entitlement to an effective date of September 14, 1990, 
for the assignment of a 70 percent evaluation for PTSD is 
granted.  
   
3.	Entitlement to an earlier effective date for the 
assignment of a TDIU is denied.     


REMAND

In June 2005, the veteran underwent VA compensation 
examination that focused on his claim for SMC.  In light of 
the findings in this decision, the Board finds more recent 
evaluation of the claim for SMC appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a new 
VA aid and attendance examination to 
determine the effect that the veteran's 
service-connected PTSD has on the 
veteran's ability to perform daily 
functions and/or his ability to protect 
himself from hazards and dangers incident 
to his daily environment.  The examiner 
should also certify whether the daily 
services of a regular attendant are 
needed.  It is recommended that the 
examiner utilize VA Form 21-2680 in 
reporting his or her findings.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  See 38 
C.F.R. §§ 3.350(b)(i), 3.352(a) (2007). 

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


